Citation Nr: 1524047	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-08 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from December 2009 to February 2011.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2015.  Unfortunately, a written transcript of the hearing is unavailable due to an audio malfunction.  The Veteran was informed of the malfunction in a letter dated in March 2014 and given an opportunity to appear at a new hearing, in accordance with 38 C.F.R. § 20.717 (2014).  The letter notified the Veteran that if he did not respond within 30 days, the Board will assume that he did not desire another hearing and will proceed accordingly.  The Veteran did not respond to the letter.  Thus, the Board concludes that the Veteran does not want a new hearing.  

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in equipoise with respect to whether the Veteran's tinnitus had its onset during active military service.


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, tinnitus was incurred during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  With respect to the Veteran's service connection claim for tinnitus, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis

The Veteran contends that his tinnitus is related to service.  Specifically, he asserts that he was exposed to loud noise during basic training and as part of his military occupation specialty as an electrical systems technician.  The Veteran also indicated that his tinnitus began in service with continuous or recurrent symptoms since service. 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With respect the Veteran's service conection claim for tinnitus, the evidence of record establishes that the Veteran currently has tinnitus.  The Veteran has reported that he experiences tinnitus and the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is nothing in the record that indicates the Veteran's statements are not credible.  Additionally, a June 2012 VA examination indicates that the Veteran has a current diagnosis of tinnitus.  

A review of the Veteran's service treatment records reveals no complaints of or treatment for tinnitus during military service.  Nonetheless, the evidence shows that the Veteran was exposed to loud noise during active military service.  In this regard, the Veteran asserts that he was exposed to loud noise from firearms during training and generators as part of his duties as an electrical systems technician.  Exposure to loud noise would be consistent with the circumstance of his service.  See 38 U.S.C.A. § 1154(a) (2014).  Thus, the Board finds that the Veteran experienced acoustic trauma during active military service.  

With respect to whether the Veteran's tinnitus is related to noise exposure during service, the record contains a negative medical opinion.  The VA examiner in June 2012 provided the opinion that the Veteran's tinnitus is less likely as not caused by or a result of military noise exposure.  She explained that the Veteran denied tinnitus on his post-deployment questionnaire including one month before discharge.  The examiner also found it persuasive that the Veteran did not report tinnitus during his active duty service and all hearing results are unchanged from his entrance and are well within normal limits.  

The evidence of record shows that the Veteran contends that he experienced tinnitus in service with a continuity of symptoms since service.  See October 2010 notice of disagreement.  The Veteran is competent to report the onset and persistent nature of his tinnitus symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (holding that particularly with respect to claims for tinnitus, a veteran is competent to present evidence of a diagnosis and continuous symptoms).  The Board notes that the Veteran denied experiencing tinnitus in a Post-Deployment Questionnaire.  Nonetheless, the Veteran explained in the October 2010 notice of disagreement that he experienced ringing in his ears during service and when he filled out the post deployment questionnaire he did not know what tinnitus was and assumed his ringing in the ears was part of a hearing loss condition.  The Board finds this explanation reasonable.  Furthermore, the lay statements from the Veteran's wife and a service member who served with Veteran support the Veteran's statements that he experienced ringing of the ears during active military service.  Thus, the Board finds that the lay statements as to tinnitus in service with continuity of symptomatology since service are credible.

The Veteran's tinnitus is considered a chronic disease under 38 C.F.R. § 3.309(a) as an organic disease of the nervous system.  See Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  Thus, the second and third elements of service connection are demonstrated through the credible evidence of continuity of recurrent symptoms of tinnitus.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

Given the evidence of record shows acoustic trauma in service and the Veteran's credible assertions of the onset of tinnitus in service with recurrent symptoms to the present, the Board finds the evidence to be in relative equipoise in showing that the current tinnitus as likely as not had its onset during service.  Resolving all benefit of the doubt in favor of the Veteran, the Board has determined that the Veteran's current tinnitus is related to active military service.  Accordingly, entitlement to service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Although the hearing transcript is unavailable for review, notes written at the hearing indicate that the Veteran had a recent audio examination conducted by his reserve unit.  This evidence is not associated with the claims file.  Thus, a remand is necessary to attempt to obtain this record.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine whether he has any outstanding VA or private treatment records with respect to his hearing loss disorder.  After securing the appropriate consent, if necessary, from the Veteran, VA should attempt to obtain the recent audio examination conducted by the Veteran's reserve unit and other treatment records adequately identified by the Veteran that have not previously been associated with the Veteran's VA claims folder.  All attempts to secure this evidence must be documented in the claims file.

2. After completing the foregoing and associating any outstanding evidence with the claims file, if the evidence shows that the Veteran has a current hearing loss disability under VA regulations, then schedule the Veteran for a VA audiological examination.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner should provide an opinion on whether the Veteran's current hearing loss disorder is at least as likely as not (i.e., a 50 percent or more probability) related to active military service to include acoustic trauma.

The examiner should provide an explanation for all conclusions reached.  As part of his or her explanation, the examiner should address the Veteran's lay statements of continuous hearing problems since active military service.

3. Upon completion of the foregoing, readjudicate the Veteran's service connection claim for hearing loss based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MILO H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


